DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first gear unit disposed in a portion of the second folding area which does not overlap the first folding area” of claim 11, and the “overlap length of the main plate and the at least one joint part in an unfolded state of the display device is greater than an overlap length of the main plate and the at least one joint part in the out-folding operation state of the display device” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding claim 11:
The ”first gear unit” 410 of the present application is clearly shown in FIG.6 to overlap the first folding area (e.g. vertical axis). As 417 of 410 is clearly shown extending through the center of both axes, switching the first folding area for the second folding area would still result in the disclosed “first gear unit” 410 overlapping the first folding area.
Regarding claim 13:
Only Figures 8 and 9 of the present application show the claimed overlap lengths L1 and L2. Figures 8 and 9 clearly show that when unfolded (solid lines FIG.8) 310 is further away from 451, which exposes a larger section of 455 and so L1 is small, and when folded (FIG.9) 310 is closer to 451, which exposes a smaller section of 455 and so L2 is large. The drawings show the exact opposite of the claims. In addition, 451 and 455 are explicitly recited as components of the second gear unit (paragraph [0111], PgPub paragraph [0110]), however the features of claim 13 are recited with respect to the “first gear unit”, and the joint part 411 of the first gear unit 410 (paragraph [0108], PgPub paragraph [0107]) shows no lengths whatsoever nor do any figures that suggest some change in overlap length between 411 and any component of the main plate 300.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites: “overlap length of the main plate and the at least one joint part in an unfolded state of the display device is greater than an overlap length of the main plate and the at least one joint part in the out-folding operation state of the display device” however the specification (in the light of which the claims are understood) and drawings 8 and 9 show the opposite, with the overlap L1 increasing to L2 as described e.g. paragraph [0123] (PgPub paragraph [0122]) “after the display device 1 switches to the second operation state, the first overlap length L1 of the second joint parts 455 and the first and third main plates 310 and 330 may increase to a second overlap length L2”(emphasis added), thus it is unclear what the inventor or a joint inventor regards as the invention.
For purposes of examination and in light of the specification/drawings (cited above), claim 13 is interpreted as: “overlap length of the main plate and the at least one joint part in an unfolded state of the display device is less than an overlap length of the main plate and the at least one joint part in the out-folding operation state of the display device”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2020-0079956 (hereinafter KR20).

Regarding claim 1 KR20 discloses:
A display device comprising: 
a display module (e.g. 100 drawing 1) including: 
a first folding area (e.g. FA1 Drawing 1) extending in a first direction; 
a first non-folding area (e.g. left of 311 Drawing 5) located on a first side of the first folding area in a second direction intersecting the first direction (e.g. shown Drawing 1); 
a second non-folding area (e.g. right of 311 Drawing 5) located on a second side of the first folding area in the second direction (e.g. shown Drawing 1); 
a second folding area (e.g. FA2 Drawing 1) extending in the second direction; 
a third non-folding area (e.g. above 312 drawing 5) located on a first side of the second folding area in the first direction (e.g. shown Drawing 1); and 
a fourth non-folding area (e.g. below 312 Drawing 5) located on a second side of the second folding area in the first direction (e.g. shown Drawing 1), wherein the display module includes a first surface (e.g. upward face of 70 Drawing 1) and a second surface (e.g. downward facing surface of 60 Drawing 1) opposite to the first surface, the first surface being a display surface (e.g. " polarizing plate 70 to secure visibility of the display panel 20"), and in an out-folding operation state, the display device is folded with respect to the second folding area such that the second surface in the third non-folding area and the second surface in the fourth non-folding area face each other (e.g. as would be understood from the structure of 100 Drawing 1).

Regarding claim 2 KR20 discloses:
a metal plate (e.g. 30 Drawing 1) disposed on the second surface of the display module.

Regarding claim 3 KR20 discloses:
in an in-folding operation state, the display device is folded with respect to the first folding area such that the first surface in the first non-folding area and the first surface in the second non-folding area face each other (e.g. as would be understood from the structure of 100 Drawing 1/indicated Drawing 9a).

Regarding claim 4 KR20 discloses:
the metal plate includes: 
a first metal plate (e.g. 30 in top left quadrant Drawing 1) disposed in an overlapping manner in the first non-folding area and the third non-folding area; 
a second metal plate (e.g. 30 in top right quadrant Drawing 1) disposed in an overlapping manner in the second non-folding area and the third non-folding area; 
a third metal plate (e.g. 30 in bottom left quadrant Drawing 1) disposed in an overlapping manner in the first non-folding area and the fourth non-folding area; and 
a fourth metal plate (e.g. 30 in bottom right quadrant Drawing 1) disposed in an overlapping manner in the second non-folding area and the fourth non-folding area, and each of the first metal plate to the fourth metal plate has a whole pattern (shown e.g. Drawing 1).

Regarding claim 5 KR20 discloses:
the metal plate includes: 
a fifth metal plate (e.g. section of 34 pointed out Drawing 7A) disposed in the second folding area and disposed between the third non-folding area and the fourth non-folding area in the first non-folding area (e.g. as indicated Drawing 6); and 
a sixth metal plate (e.g. section of 34 between 302 shown not labeled Drawing 6/Drawing 7b) disposed between the third non-folding area and the fourth non-folding area in the second non-folding area (e.g. as indicated Drawing 6).

Regarding claim 6 KR20 discloses:
each of the fifth metal plate and the sixth metal plate includes a plurality of first patterns extending in the second direction and arranged in the first direction (shown/indicated e.g. Drawing 6).

Regarding claim 7 KR20 discloses:
each of the fifth metal plate and the sixth metal plate is not disposed in the first folding area (as shown/indicated e.g. drawing 1).

Regarding claim 8 KR20 discloses:
the metal plate includes a seventh metal (e.g. at 316 Drawing 5) plate disposed in an intersection region of the first folding area and the second folding area, and the seventh metal plate includes a plurality of second patterns separated from the first to sixth metal plates adjacent thereto (e.g. separate pattern shown Drawing 5).

Regarding claim 9 KR20 discloses:
the metal plate includes a seventh metal plate (e.g. 34 within 311 above 316 Drawing 5) disposed in a portion of the first folding area which does not overlap the second folding area (shown e.g. Drawing 5), the seventh metal plate including a plurality of third patterns (as shown /indicated e.g. Drawing 5).

Regarding claim 10 KR20 discloses:
a main plate (e.g. 36/60 Drawing 1) disposed under the metal plate, wherein the main plate includes: 
a first main plate disposed in an overlapping manner in the first non-folding area and the third non-folding area (e.g. top left quadrant shown/superimposed e.g. Drawing 1); 
a second main plate disposed in an overlapping manner in the second non-folding area and the third non-folding area (e.g. top right quadrant shown/superimposed e.g. Drawing 1); 
a third main plate disposed in an overlapping manner in the first non-folding area and the fourth non-folding area (e.g. bottom left quadrant shown/superimposed e.g. Drawing 1); and 
a fourth main plate disposed in an overlapping manner in the second non-folding area and the fourth non-folding area (e.g. bottom right quadrant shown/superimposed e.g. Drawing 1).

Regarding claim 16 KR20 discloses:
A display device capable of an in-folding operation and an out-folding operation, comprising: 
a display module (e.g. 100 drawing 1) including: 
a first folding area (e.g. FA1 Drawing 1) extending in a first direction; 
a first non-folding area (e.g. left of 311 Drawing 5) located on a first side of the first folding area in a second direction crossing the first direction (e.g. shown Drawing 1); 
a second non-folding area (e.g. right of 311 Drawing 5) located on a second side of the first folding area in the second direction (e.g. shown Drawing 1);
a second folding area (e.g. 302 Drawing 6) extending in the second direction; 
a third non-folding area (e.g. above 312 drawing 5) located on a first side of the second folding area in the first direction (e.g. shown Drawing 1);
a fourth non-folding area (e.g. below 312 Drawing 5) located on a second side of the second folding area in the first direction (e.g. shown Drawing 1); and 
includes a first surface (e.g. upward face of 70 Drawing 1) and a second surface (e.g. downward facing surface of 60 Drawing 1) opposite to the first surface, the first surface being a display surface (e.g. " polarizing plate 70 to secure visibility of the display panel 20"); and 
a metal plate (e.g. 30 Drawing 1) disposed on the second surface of the display module, wherein one of the first folding area and the second folding area is a folding area for the in-folding operation (e.g. indicated by folding lines Drawing 3), the other one of the first folding area and the second folding area is a folding area for the out-folding operation (e.g. indicated by folding lines Drawing 3), and the metal plate is disposed in one of the first folding area and the second folding area and is not disposed in the other one of the first folding area and the second folding area (e.g. as shown/indicated Drawing 6).

Regarding claim 17 KR20 discloses:
the first folding area is a folding area for the in-folding operation, the second folding area is a folding area for the out-folding operation (e.g. as indicated by folding axes Drawing 2), the first surface in each of the first and second non-folding areas faces each other with respect to the first folding area (e.g. as indicated Drawing 9a), and the second surface in each of the third and fourth non-folding areas faces each other with respect to the second folding area (e.g. as indicated by folding axes Drawing 2).

Regarding claim 18 KR20 discloses:
the metal plate includes: 
a first metal plate (e.g. 34 left of 311 Drawing 5) disposed in the second folding area and disposed between the third non-folding area and the fourth non-folding area (shown e.g. Drawing 5) in the first non-folding area; and 
a second metal plate (e.g. 34 right of 311 Drawing 5)disposed between the third non-folding area and the fourth non-folding area in the second non-folding area, and each of the first and second metal plates includes a plurality of patterns extending in the second direction and arranged in the first direction (shown e.g. Drawing 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2020-0079956 in view of Lombardi et al. (US 2015/0241978).

Regarding claim 11 KR20 discloses: 
a first unit (e.g. 34 in 312 Drawing 6) disposed in a portion of the second folding area which does not overlap the first folding area (e.g. shown Drawing 6), wherein the first unit includes an extension part (e.g. bars between 312 sections Drawing 6) extending in the second direction (shown e.g. Drawing 6), and at least one joint part (e.g. segment edge of 312 outside 316 Drawing 5) extending in the first direction from the extension part (shown e.g. Drawing 6)
KR20 does not explicitly disclose:
a first gear unit
Lombardi teaches:
a first gear unit (e.g. 106 FIG.2A) disposed in a portion of the folding area (e.g. shown FIG.1), wherein the first gear unit includes an extension part (e.g. arms extending away from 208/212 FIG.2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lombardi as pointed out above, in KR20, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
“such that the angle between the first imaging device and a plane orthogonal to the point of pivot is always equal and opposite to the angle between the second imaging device and the plane” (paragraph [0052]) (e.g. in order to synchronize the rotation of the parts of the housing in order to prevent uneven tension causing the display to warp, and to balance the device when sat upon a flat surface).

Regarding claim 12 KR20 as modified discloses/teaches: 
the at least one joint part includes a plurality of joint parts (e.g. plural segmented sections at edge of 312 Drawing 6), and the plurality of joint parts are disposed in the main plate and overlaps the main plate (e.g. shown/indicated Drawing 4).

Regarding claim 13 KR20 as modified discloses/teaches: 
The display device of claim 12,
KR20 does not explicitly disclose:
an overlap length of the main plate and the at least one joint part in the out-folding operation state of the display device is greater than an overlap length of the main plate and the at least one joint part in an unfolded state of the display device
Lombardi teaches:
an overlap length of the main plate (e.g. 102/104 FIG.2A) and the at least one joint part in the out-folding operation state of the display device (shown e.g. FIG.5A) is greater than an overlap length of the main plate and the at least one joint part in an unfolded state of the display device (as shown e.g. FIG.2A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lombardi as pointed out above, in KR20, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
“such that the angle between the first imaging device and a plane orthogonal to the point of pivot is always equal and opposite to the angle between the second imaging device and the plane” (paragraph [0052]) (e.g. in order to synchronize the rotation of the parts of the housing in order to prevent uneven tension causing the display to warp, and to balance the device when sat upon a flat surface).

Regarding claim 14 KR20 as modified discloses/teaches:
a second unit (e.g. 34 in 311 Drawing 6) disposed along the first folding area (shown e.g. drawing 5) where the second unit is used to perform an in-folding operation of the display device (e.g. as indicated by folding axis Drawing 3)
KR20 does not explicitly disclose:
a gear unit
Lombardi teaches:
a gear unit (e.g. 106 FIG.2A) disposed along the folding area (e.g. shown FIG.1), used to perform an in-folding operation of the display device (as shown e.g. FIG.2A-FIG.5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lombardi as pointed out above, in KR20, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
“such that the angle between the first imaging device and a plane orthogonal to the point of pivot is always equal and opposite to the angle between the second imaging device and the plane” (paragraph [0052]) (e.g. in order to synchronize the rotation of the parts of the housing in order to prevent uneven tension causing the display to warp, and to balance the device when sat upon a flat surface).

Regarding claim 15 KR20 as modified discloses/teaches:
the first unit (e.g. 34 in 312 Drawing 6) used to perform an out-folding operation of the display device(e.g. as indicated by folding axis Drawing 3)
KR20 does not explicitly disclose:
a first gear unit
Lombardi teaches:
the first gear unit (e.g. 106 FIG.2A) used to perform an out-folding operation of the display device(e.g. shown FIG.2A-FIG.5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lombardi as pointed out above, in KR20, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
“such that the angle between the first imaging device and a plane orthogonal to the point of pivot is always equal and opposite to the angle between the second imaging device and the plane” (paragraph [0052]) (e.g. in order to synchronize the rotation of the parts of the housing in order to prevent uneven tension causing the display to warp, and to balance the device when sat upon a flat surface).

Regarding claim 19 KR20 discloses:
a unit (e.g. 34 in 312 Drawing 6) for the out-folding operation (e.g. indicated by folding lines Drawing 2) disposed in the second folding area, wherein the unit for the out-folding operation includes: 
an extension part (e.g. bars between 312 sections Drawing 6) extending in the second direction; and 
a joint part (e.g. segment edge of 312 outside 316 Drawing 5) extending in the first direction from the extension part.
KR20 does not explicitly disclose:
a gear unit for the out-folding operation disposed in the second folding area, wherein the gear unit for the out-folding operation includes: 
an extension part extending in the second direction; and 
a joint part extending in the first direction from the extension part
Lombardi teaches:
a gear unit (e.g. 106 FIG.2A) for the out-folding operation disposed in the folding area (e.g. shown FIG.1), wherein the gear unit for the out-folding operation includes: 
an extension part (e.g. arms extending away from 208/212 FIG.2A) extending in the second direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lombardi as pointed out above, in KR20, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
“such that the angle between the first imaging device and a plane orthogonal to the point of pivot is always equal and opposite to the angle between the second imaging device and the plane” (paragraph [0052]) (e.g. in order to synchronize the rotation of the parts of the housing in order to prevent uneven tension causing the display to warp, and to balance the device when sat upon a flat surface, and to balance the device when sat upon a flat surface).

Regarding claim 20 KR20 as modified discloses/teaches:
The display device of claim 19, 
KR20 does not explicitly discuss:
wherein a cross-sectional shape of the joint part includes a circle having a predetermined curvature, and the display device is out-folded according to the curvature of the joint part
Lombardi teaches:
wherein a cross-sectional shape of the joint part (cross sections shown e.g. FIG.2A) includes a circle (e.g. circles of 208/212/, circular edges following 206/210 FIG.2A) having a predetermined curvature, and the display device is out-folded according to the curvature of the joint part (e.g. shown FIG.2A-FIG.5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lombardi as pointed out above, in KR20, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
“such that the angle between the first imaging device and a plane orthogonal to the point of pivot is always equal and opposite to the angle between the second imaging device and the plane” (paragraph [0052]) (e.g. in order to synchronize the rotation of the parts of the housing in order to prevent uneven tension causing the display to warp, and to balance the device when sat upon a flat surface, and to balance the device when sat upon a flat surface).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar hinging display devices as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841